DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/08/2022  has been entered. The applicant has amended the claims 1, 2, 4, 5 and 9 and cancelled claim 3. 
Response to Arguments
Applicant's arguments filed on 5/08/2022  have been fully considered but are moot because the arguments do not apply to the combination of the new references being used in the current rejection. Applicant arguments directed to the newly added claimed limitations that were not previously rejected under art. A new ground of rejection has been made and applicant's argument is moot in view of the new ground of rejection necessitated by the amendments.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2022 and 3/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gualtieri (US 5,245,689) in view of Geller et al. (US 3281363)

Regarding Claim 1, Gualtieri teaches a Faraday rotator comprising a garnet type crystal (refer to US 5,245,689, abstract, Figs. 1-9 and entre reference),
represented by (Tb3-x-y Rx Biy) Al5 O12 (R represents one or more elements selected from Y, Er, Yb, or Lu, 0<3-x-y, 0 < x, and 0 <y), (see col. 5, line 35-col. 8, line 56 as well as Example 1 in col. 8, line 59 to col. 10 line 2 which teach the growth of an aluminum garnet waveguide having the composition Tb1.63 Lu1.37 Al5 O12 which falls within the claimed range with R being Lu, x = 1.37, and 3-1.37 = 1.63 being > 0).  
Gualtieri doesn’t explicitly teach 0 <y, 0<3-x-y and (Tb3-x-y Rx Biy) Al5 O12 compound contains Bismuth.
Gualtieri and Geller are related to garnet materials.
Geller teaches producing Bi-substituted garnet crystals. In col 1, lines 35-49 and col. 1, line 71 to col 2, line 29 Geller specifically teaches that the addition of Bi to a garnet-type crystal was found to lower the temperature necessary to produce the garnet phase by fifty up to several hundred degrees [col. 1, lines 35-41], and [col. 2, lines 10-25] teaching the use of Bi in amounts ranging from y = 0.05 to 1.5 with the maximum Bi substitution being 50%. Figures 1-4 and associated descriptive text show that the addition of Bi also changes the lattice parameter ‘a’ without significantly changing the spontaneous magnetization nB, “the spontaneous magnetization in Bohr-Magnetons per formula unit” [col. 2, lines 61-63]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gualtieri to include 0 <y, 0<3-x-y and (Tb3-x-y Rx Biy) Al5 O12 compound contains Bismuth as taught by Geller for the predictable result of lowering the process temperature and/or to control the lattice parameter to be within a predetermined value necessary for epitaxial growth.
Regarding Claim 2, Gualtieri teaches a Faraday rotator comprising a garnet type crystal (refer to US 5,245,689, abstract, Figs. 1-9 and entre reference),
represented by (Tb3-x-y Rx Biy) Al5 O12 (R is one or more elements selected from Y or a lanthanoid (La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, or Lu), 0<3-x-y, 0 ≤ x, and 0 < y), (see col. 5, line 35-col. 8, line 56 as well as Example 1 in col. 8, line 59 to col. 10 line 2 which teach the growth of an aluminum garnet waveguide having the composition Tb1.63 Lu1.37 Al5 O12 which falls within the claimed range with R being Lu, x = 1.37, and 3-1.37 = 1.63 being > 0).  
Gualtieri doesn’t explicitly teach 0 <y, 0<3-x-y and (Tb3-x-y Rx Biy) Al5 O12 compound contains Bismuth.
Gualtieri and Geller are related to garnet materials.
Geller teaches producing Bi-substituted garnet crystals. In col 1, lines 35-49 and col. 1, line 71 to col 2, line 29 Geller specifically teaches that the addition of Bi to a garnet-type crystal was found to lower the temperature necessary to produce the garnet phase by fifty up to several hundred degrees [col. 1, lines 35-41], and [col. 2, lines 10-25] teaching the use of Bi in amounts ranging from y = 0.05 to 1.5 with the maximum Bi substitution being 50%. Figures 1-4 and associated descriptive text show that the addition of Bi also changes the lattice parameter ‘a’ without significantly changing the spontaneous magnetization nB, “the spontaneous magnetization in Bohr-Magnetons per formula unit” [col. 2, lines 61-63]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gualtieri to include 0 <y, 0<3-x-y and (Tb3-x-y Rx Biy) Al5 O12 compound contains Bismuth as taught by Geller for the predictable result of lowering the process temperature and/or to control the lattice parameter to be within a predetermined value necessary for epitaxial growth.
Regarding Claim 6, a Faraday rotator according to claim 1 is rejected (see above).
Gualtieri in view of Geller teaches a Faraday rotator according to claim 1.
Gualtieri further teaches the Faraday rotator comprising the garnet type crystal according to claim 1, wherein x < 2.0 ((Example 2, [col. 10, lines 5-15] teaches aluminum garnet waveguide having the composition Tb1.63 Lu1.37 Al5 O12, which is within the claimed range with R = Lu, y=0 and x=1.37).
Regarding Claim 7, a Faraday rotator according to claim 1 is rejected (see above).
Gualtieri in view of Geller teaches a Faraday rotator according to claim 1.
Gualtieri further teaches the Faraday rotator comprising the garnet type crystal according to claim 1, wherein y < 1.0. (Example 2, [col. 10, lines 5-15] teaches aluminum garnet waveguide having the composition Tb1.63 Lu1.37 Al5 O12, which is within the claimed range with R).
Regarding Claim 8, a Faraday rotator according to claim 1 is rejected (see above).
Gualtieri Geller teaches a Faraday rotator according to claim 1.
Gualtieri further teaches an optical isolator comprising the Faraday rotator according to claim 1 (“Iron garnets are important magneto-optical materials because of their high Faraday rotation. Yttrium iron garnet (YIG), for example, has a Faraday rotation of about 0.1 deg/µ.m at visible wavelengths. Bismuth-substituted iron garnet also has large Faraday rotation”, [col. 1, lines 48-53]; “FIG. 7 schematically illustrates construction of an optical isolator”, [col. 3, lines 48-50]; “magneto-optical isolator constructed from a single crystal of terbium aluminum garnet”, [col. 11, lines 3-5]; “The magneto-optical device of claim 13 which is an optical isolator”, [claim 14]).
Regarding Claim 9, Gualtieri teaches a method for manufacturing a Faraday rotator (refer to US 5,245,689, abstract, Figs. 1-9 and entre reference), comprising a step of growing a garnet type crystal
represented by (Tb3-x-y Rx Biy) Al5 O12 (R is one or more elements selected from Y, Er, Yb, or Lu), 0<3-x-y, 0 <x, and 0 < y) by adjusting raw materials (see col. 5, line 35-col. 8, line 56 as well as Example 1 in col. 8, line 59 to col. 10 line 2 which teach the growth of an aluminum garnet waveguide having the composition Tb1.63 Lu1.37 Al5 O12 which falls within the claimed range with R being Lu, x = 1.37, and 3-1.37 = 1.63 being > 0), and a step of subjecting the garnet type crystal to processing.  (The epitaxial crystal growth process allows deposition of garnet layers on garnet substrates. ... by the epitaxial crystal growth process, allowing fabrication of clad aluminum garnet optical waveguides [col. 4, lines 18-25]).
Gualtieri doesn’t explicitly teach 0 <y, 0<3-x-y and (Tb3-x-y Rx Biy) Al5 O12 compound contains Bismuth.
Gualtieri and Geller are related to garnet materials.
Geller teaches producing Bi-substituted garnet crystals. In col 1, lines 35-49 and col. 1, line 71 to col 2, line 29 Geller specifically teaches that the addition of Bi to a garnet-type crystal was found to lower the temperature necessary to produce the garnet phase by fifty up to several hundred degrees [col. 1, lines 35-41], and [col. 2, lines 10-25] teaching the use of Bi in amounts ranging from y = 0.05 to 1.5 with the maximum Bi substitution being 50%. Figures 1-4 and associated descriptive text show that the addition of Bi also changes the lattice parameter ‘a’ without significantly changing the spontaneous magnetization nB, “the spontaneous magnetization in Bohr-Magnetons per formula unit” [col. 2, lines 61-63]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gualtieri to include 0 <y, 0<3-x-y and (Tb3-x-y Rx Biy) Al5 O12 compound contains Bismuth as taught by Geller for the predictable result of lowering the process temperature and/or to control the lattice parameter to be within a predetermined value necessary for epitaxial growth.

Claims 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gualtieri in view Geller as applied to claim 1, and further in view of Morris, et al. (US 5,756,225).

Regarding Claim 4, a Faraday rotator according to claim 1 is rejected (see above).
Gualtieri in view of Geller teaches a Faraday rotator according to claim 1.
Gualtieri teaches a liquid phase epitaxy crystal growth technique (“aluminum garnet, as provided by this invention, are most conveniently prepared by the liquid phase epitaxy crystal growth technique. The growth of an aluminum garnet crystal layer by liquid phase epitaxy on an aluminum garnet substrate”, [col. 5, Lines 35-38]).
Gualtieri in view of Geller doesn’t explicitly teach the Faraday rotator according to claim 1, wherein the garnet type crystal is manufactured by bringing a raw material solution into contact with a substrate formed of a Dy3Al5O12 crystal and performing liquid phase epitaxial growth.  
Gualtieri and Morris are related as a garnet type crystal.
Morris teaches a raw material solution into contact with a substrate formed of a Dy3Al5O12 crystal and performing liquid phase epitaxial growth (In Table III Morris specifically teaches embodiments in which a Dy3Al5O12 body is utilized as the substrate for the growth of a Dy2.24Gd0.76Al5O12 or YAl4.52Sc0.48O12 epitaxial layer. 
Thus, in view of the teachings of Morris an ordinary artisan would readily recognize that a Dy3Al5O12 crystal may serve as a suitable substrate for liquid phase epitaxial growth of the Tb1.63Lu1.37Al5O12 composition utilized by Gualtieri in view of Geller with the motivation for doing so being to provide the lattice mismatch necessary to produce the desired amount of strain for a particular application.
Regarding Claim 5, a Faraday rotator according to claim 1 is rejected (see above).
Gualtieri in view of Geller teaches a Faraday rotator according to claim 1.
Gualtieri teaches a liquid phase epitaxy crystal growth technique (“aluminum garnet, as provided by this invention, are most conveniently prepared by the liquid phase epitaxy crystal growth technique. The growth of an aluminum garnet crystal layer by liquid phase epitaxy on an aluminum garnet substrate”, [col. 5, Lines 35-38]). 
Gualtieri in view of Geller doesn’t explicitly teach the Faraday rotator comprising the garnet type crystal having a greater light transmittance than a garnet type crystal represented by Tb3A15O12.  
Gualtieri and Morris are related as a garnet type crystal.
Morris teaches the Faraday rotator comprising the garnet type crystal having a greater light transmittance than a garnet type crystal represented by Tb3Al5O12 (In Table III Morris specifically teaches embodiments in which a Tb3A15O12 body is utilized and compression (strain) to which the epitaxial overlayer is subjected resulting from the mismatch wherein 0 < y.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gualtieri in view of Geller to have a greater light transmittance than a garnet type crystal represented by Tb3A15O12,  for the predictable result of enhancement of emission intensity disclosed in introduction.
Regarding Claim 10, the method of manufacturing a Faraday rotator according to claim 9 is rejected (see above).
Gualtieri in view of Geller teaches the method of manufacturing a Faraday rotator according to claim 9.
Gualtieri in view of Geller teaches doesn’t explicitly teach the method of manufacturing a Faraday rotator according to claim 9, wherein, in the step of growing the garnet type crystal, the garnet type crystal is grown by bringing a raw material solution into contact with a substrate formed of a Dy3A15O12 crystal and performing liquid phase epitaxial growth.  
Gualtieri and Morris are related as a garnet type crystal.
Morris teaches the method of manufacturing a Faraday rotator, wherein, in the step of growing the garnet type crystal, the garnet type crystal is grown by bringing a raw material solution into contact with a substrate formed of a Dy3A15O12 crystal and performing liquid phase epitaxial growth (In Table III Morris specifically teaches embodiments in which a Dy3Al5O12 body is utilized as the substrate for the growth of a Dy2.24Gd0.76Al5O12 or YAl4.52Sc0.48O12 epitaxial layer. 
Thus, in view of the teachings of Morris an ordinary artisan would readily recognize that a Dy3Al5O12 crystal may serve as a suitable substrate for liquid phase epitaxial growth of the Tb1.63Lu1.37Al5O12 composition utilized by Gualtieri with the motivation for doing so being to provide the lattice mismatch necessary to produce the desired amount of strain for a particular application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A/Examiner, Art Unit 2872                                                                                                                                                                                                        

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872